DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election without traverse of claims 24-39, 62-77, 79 and 81 in the reply filed on Nov. 08, 2021 is acknowledged.
Claims 1-23, 40-61, 78 and 80 have been canceled.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24, 26, 31, 38-39, 62, 64, 76-77, 79 and 81 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siomina et al. (20200092737).
Regarding claim 24, Siomina discloses a user equipment (UE) (see fig.1, element 10, fig.5, element 50, paragraph [0025] and its description), comprising: a memory (see fig.5, element 64/66/68 and its description); at least one transceiver (see fig.5, element 56 and its description); and at least one processor communicatively coupled to the memory and the at least one transceiver (see fig.5, elements 62, 64/66/68, 56 and its description), the at least one processor configured to: cause the at least one transceiver to transmit a UE capability report to a, the UE capability report 
Regarding claim 26, Siomina further discloses the function of the first and second UE capabilities is a minimum of the first and second capabilities (see abstract, fig.3, paragraphs [0007], [0065] and its description).
Regarding claim 31, Siomina further discloses receive an indication of an applied UE capability based on the first and second UE capabilities (see paragraph [0046]).
Regarding claim 38, Siomina further discloses wherein the network entity comprises a location server, location management function, or a serving TRP (see fig.1, element, E-SMLC, fig.3, element 40 and its description).
Regarding claim 39, Siomina further discloses cause the at least one transceiver to transmit the one or more positioning measurements to the network entity; or determine a location of the UE based on the one or more positioning measurements (see abstract, fig.1, UE, S-MSLC,  fig.3, elements 10, 40, paragraph [0001], [0007-0009] and its description).
Regarding claims 62, 64, 76-77, 79 and 81 recite limitations substantially similar to the claims 24, 26 and 38-39. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claims 25, 25-37, 63, and 65-75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647